DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on July 29, 2022 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted May 26, 2020, September 21, 2021 and March 14, 2022 have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., Retarded phase transition by fluorine doping in Li-rich layered Li1.2Mn0.54Ni0.13Co0.13O2 cathode material, Journal of Power Sources, Volume 283, 1 June 2015, pages 162-170. \
Regarding claims 1 and 6, Li et al. teaches a lithium-containing transition metal composite oxide, comprising:
secondary particles that are aggregates of primary particles into or from which lithium ions are dopable or dedopable (para. bridging pages 164 and 165),
wherein the lithium-containing transition metal composite oxide is Li1.2Mn0.54Ni0.13Co0.13O2 where x = 0.2, y = 0.1625, z = 0.675 and w = 0 {corresponds to “satisfies the following conditions, (1) the lithium-containing transition metal composite oxide is represented by Formula (1), Li[Lix(Ni(1-y-z-w)CoyMnzMw)1-x] … (I) (in Formula (1), 0 ≤ x ≤ 0.2, 0 < y ≤ 0.5, 0 ≤ z ≤ 0.8, 0 ≤ w ≤ 0.1, and y + z + w < 1 are satisfied, and M represents one or more metals selected from the group selected from the group consisting of Mg, Ca, Sr, Ba, Zn, B, Al, Ga, Ti, Zr, Ge, Fe, Cu, Cr, V, W, Mo, Sc, Y, Nb, La, Ta, Tc, Ru, Rh, Pd, Ag, Cd, In, and Sn)” of claim 1; corresponds to 0 < x ≤ 0.2 of claim 6}.
Because Li et al. teaches a similar compound as the claimed invention, produced by a similar manner, one of ordinary skill in the art would expect that when an area value of a peak appearing at 53.8 eV in a lithium 1s spectrum is referred to as α and an area value of a peak appearing at 529.0 eV in an oxygen 1s spectrum is referred to as β when X-ray photoelectron spectroscopy is performed, and a ratio between α and β is referred to as γ (α/B = γ), y is calculated for each of a surface of the secondary particle and an inside of the secondary particle, and when a y value of the surface of the secondary particle is referred to as γ1 and a γ value of the inside of the secondary particle is referred to as γ2, γ1 and γ2 satisfy a condition of Formula (II), 0.3 ≤ γ1/γ2 ≤ 1.0  …(II).  
Regarding claim 2, because Li et al. teaches a similar compound as the claimed invention produced by a similar manner, one of ordinary skill in the art would expect that the lithium-containing transition metal composite oxide of Li et al. to have an element ratio R (Li (Atom%)/O (Atom%)) calculated from the peak appearing at 53.8 eV in the lithium 1s spectrum and the peak appearing at 529.0 eV in the oxygen 1s spectrum when the X-ray photoelectron spectroscopy is performed is 0.4 ≤ R ≤ 0.8 in the inside of the secondary particle.
Regarding claim 4, because Li et al. teaches a similar compound as the claimed invention produced by a similar manner, one of ordinary skill in the art would expect that the lithium-containing transition metal composite oxide of Li et al. would have a crystallite size L003 at a peak within a range of 2θ = 18.7 ± 1° in a powder X-ray diffraction measurement using CuKα radiation is 400 Å or more and 1300 Å or less.
Regarding claim 7, Li et al. teaches a positive electrode active material for a lithium secondary battery (Abstract), comprising:
the lithium-containing transition metal composite oxide according to Claim 1.
Regarding claim 8, Li et al. teaches a positive electrode for a lithium secondary battery (page 163, Section 2.3), comprising the positive electrode active material for a lithium secondary battery according to claim 7.  
Regarding claim 9, Li et al. teaches a lithium secondary battery (page 162, Section 1; page 170, Section 4), comprising the positive electrode for a lithium secondary battery according to claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Retarded phase transition by fluorine doping in Li-rich layered Li1.2Mn0.54Ni0.13Co0.13O2 cathode material, Journal of Power Sources, Volume 283, 1 June 2015, pages 162-170.
Regarding claim 3, Li et al. teaches a lithium-containing transition metal composite oxide wherein a BET specific surface area (m2/g) is 5 – 9 m2/g (page 165, Section 3.3, Table 2) which can supply sufficient reaction sites and is beneficial for electrolyte access (page 165, Section 3.3).  Li et al. is silent regarding a lithium-containing transition metal composite oxide wherein a BET specific surface area (m2/g) is 0.1 or more and 3.0 or less.  However, because BET specific surface area impacts reactions sites and electrolyte access, BET specific surface area is a result effective variable.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the BET specific surface area of the lithium-containing transition metal composite oxide of Li et al. by incorporating a BET specific surface area (m2/g) that is 0.1 or more and 3.0 or less when doing so provides the desired reaction sites and electrolyte access (Li et al., page 165, Section 3.3).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 5, Li et al. teaches a lithium-containing transition metal composite oxide wherein a 50% cumulative volume particle size D50 (µm) is about 4 µm {page 164, Section 3.2; the claimed range, 3 or more and 20 or less, and the prior art range, about 4 µm, overlap; therefore, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Li et al. is silent regarding a lithium-containing transition metal composite oxide wherein a difference between a maximum particle size Dmax and a minimum particle size Dmin is D50 x 2/3 or more.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lithium-containing transition metal composite oxide of Li et al. by incorporating a difference between a maximum particle size Dmax and a minimum particle size Dmin is D50 x 2/3 or more when doing so provides the desired surface area for the electrochemical reaction to occur and to achieve the maximum effect of the electrochemical reaction, i.e. energy density.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724